

113 HR 3938 IH: To direct the Secretary of Transportation to designate natural gas fueling corridors in the United States for long haul truck traffic, and for other purposes.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3938IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Graves of Missouri (for himself and Mr. Terry) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to designate natural gas fueling corridors in the United States for long haul truck traffic, and for other purposes.1.Designation of natural gas fueling corridors(a)In generalThe Secretary of Transportation, in consultation with the Secretary of Energy and affected States, shall designate natural gas fueling corridors in the United States for long haul truck traffic.(b)Designation processIn designating natural gas fueling corridors under subsection (a), the Secretary shall—(1)seek to establish an interconnection of natural gas fueling stations across the United States that will serve the highest possible volume of long haul truck traffic;(2)take into consideration the location of existing natural gas fueling stations, with the goal of having natural gas fueling stations located not greater than 200 miles apart in such corridors; and(3)provide public notice and an opportunity for comment.(c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report containing a description of the natural gas fueling corridors designated under subsection (a), together with an explanation for the selection of the corridors.